Citation Nr: 0405736	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  02-17 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an evaluation higher than thirty (30) 
percent for service-connected post-traumatic stress disorder 
(PTSD).

2.  Entitlement to a compensable evaluation for service-
connected pleural scarring, old, right base, by X-ray.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1943 to January 
1946, and from January 1951 to September 1952.  The veteran 
served during the World War II Era and the Korean Conflict 
Era.  Among other awards, the veteran received the Combat 
Infantryman Badge and the World War II Victory Medal.       

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the Jackson, Mississippi, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in July 2002, which, among other things, granted service 
connection for PTSD and assigned a 30 percent rating 
effective on November 30, 2001, and determined that the 
pleural scarring, old, right base, by X-ray, remains at a 
noncompensable (zero) rating.  Appeal was perfected with 
respect to both issues.  

In March 2003, the veteran withdrew his prior request for a 
personal hearing before a Veterans Law Judge of the Board.  

The veteran's motion to advance his appeal on the Board's 
docket was granted on February 20, 2004.


FINDINGS OF FACT

1.  The veteran's PTSD is shown to be chronic, but mild to 
moderate, and manifested primarily by subjective complaints 
of panic attacks, flashbacks of  combat experiences, 
irritability, disturbed sleep, anxiety, and declined interest 
in leisure activities.  Objectively, however, the veteran is 
oriented as to time, place, and person; has appropriate 
affect and good judgment; maintains good relationships with 
family and friends; and is not a danger to himself or others.  
He does not have delusions, hallucinations, or other abnormal 
perception, and is able to maintain adequate hygiene and 
perform daily chores.  He denies ongoing depression or 
anxious moods.

2.  The veteran has COPD (nonservice connected) and old 
granulomatous disease, and complains of shortness of breath, 
generally upon prolonged movement.  His pulmonary function 
test results show a forced vital capacity score of 92 percent 
of predicted value.  
 
                                               
CONCLUSIONS OF LAW

1.  Criteria for an evaluation of 50 percent for service-
connected PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).

2.  Criteria for an evaluation of 10 percent (minimum 
compensable rating) for pleural scarring, old, right base, by 
X-ray, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.20 and 4.97, Diagnostic Codes 6825 to 6833 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, such as the one 
here, as well as any claim not decided as of that date.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

VCAA was recently revised with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103).  A provision of the law authorizes the Secretary of VA 
to make a decision on a claim before the expiration of the 
one-year period provided a claimant to respond to VA's 
request for information or evidence.  This legislation, 
effective as if enacted on November 9, 2000, immediately 
after the enactment of the VCAA, supersedes the decision of 
the U. S. Court of Appeals for the Federal Circuit that 
invalidated a regulatory provision, implementing the VCAA, 
that required a response to VCAA in less than the statutory 
one-year period.  Paralyzed Veterans of America v. Sec'y of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102; 5103 (West 2002).  There is no issue in 
this case as to providing an appropriate application form, or 
as to the completeness of the application.  In a letter dated 
in March 2002, the RO advised the veteran of VA's duties, 
including the duty to assist; what information and evidence 
is needed to establish entitlement to the claim for service 
connection for PTSD; what evidence is still needed; where and 
when to send information and evidence substantiating the 
claim; and who to call if he has any questions or needs 
assistance.  The letter also explained what the veteran could 
do to help the VA assist him in substantiating his claim, and 
what the VA would do on its own in substantiating the claim.  
Moreover, in the September 2002 Statement of the Case, the RO 
set forth all regulations pertaining to the claim of 
entitlement to a compensable rating for the pleural scarring.  
The Board accordingly finds that VA has fulfilled its duty-
to-notify obligations consistent with VCAA and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).
  
Second, VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  This duty 
also has been satisfied.  It is noted that the RO has 
obtained and associated with the claim folder relevant 
evidence, which includes private physicians' records and VA 
medical center treatment reports.  Further, in May 2003, the 
veteran wrote the RO stating that he had no other relevant 
evidence to submit.  The record further reflects that, after 
the issuance of the June 2003 Supplemental Statement of the 
Case, neither the veteran nor his representative submitted 
any new documents or information in support of the claim.  
Also, the veteran was provided VA medical examinations in 
connection with the claim.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence necessary for an 
equitable disposition of the matter on appeal have been made 
by the agency of original jurisdiction.  Every possible 
avenue of assistance has been explored, and the veteran has 
had ample notice of what might be required or helpful to 
establish a claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  The Board concludes that a decision on the 
merits now would not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Applicable Law and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2003).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  38 C.F.R. §§ 4.1, 4.2, and 4.41 (2003).  An 
evaluation of the extent of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (2003); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, a determination as to whether the 
preponderance of the evidence favors, or is against, the 
claim must be made.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  If the evidence is in support of the claim or 
is in equal balance, the claim is allowed.  Id.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).  Also, 38 C.F.R. § 4.10 provides 
that, in cases of functional impairment, evaluations must be 
based upon the lack of usefulness of the affected part or 
systems.  The evaluation of the same disability or 
manifestations under different diagnoses is to be avoided.  
38 C.F.R. § 4.14.  Rather, the veteran's disability will be 
rated under the diagnostic code which allows the highest 
possible evaluation for the clinical findings shown on 
objective examination.

The VA assigns disability ratings for service-connected PTSD 
in accordance with criteria in 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2003).  A 30 percent rating is assigned where 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).    

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(such as retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.  

A 70 percent rating is warranted under Diagnostic Code 9411 
when there is occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective relationships.  

A 100 percent rating is warranted under Diagnostic Code 9411 
if there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives; own occupation or own name. 

Rating criteria for the respiratory system are found in 38 
C.F.R. § 4.97 (2003).  There is no Diagnostic Code specific 
to pleural scarring.  Where there is a claim for a disorder 
or disease not specifically covered in a Diagnostic Code, the 
regulations permit a rating under a closely related disease 
or injury in which not only the functions are affected, but 
the anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies must be avoided, as well as 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20 (2003).  

Accordingly, rating criteria found in 38 C.F.R. § 4.97, 
Diagnostic Codes 6825 to 6833 for rating various pulmonary or 
respiratory disorders and diseases are applied.  These 
diagnostic codes evaluate: diffuse interstitial fibrosis 
(interstitial pneumonitis, fibrosing alveolitis), 
desquamative interstitial pneumonitis, pulmonary alveolar 
proteinosis, eosinophilic granuloma of lung, drug-induced 
pulmonary pneumonitis and fibrosis, radiation-induced 
pulmonary pneumonitis and fibrosis, hypersensitivity 
pneumonitis (extrinsic allergic alveolitis), pneumoconiosis 
(silicosis, anthracosis, etc.), and asbestosis.  The criteria 
warrant a 10 percent evaluation for Forced Vital Capacity 
(FVC) of 75 to 80 percent predicted; or, if Diffusion Lung 
Capacity of Lung for Carbon Monoxide by the Single Breath 
Method (DLCO by SB) is 66 to 80 percent of that predicted.  A 
30 percent rating is given for FVC of 65 to 74 percent 
predicted; or, for DLCO of 56 to 65 percent predicted.  A 60 
percent rating is given for FVC of 50 to 64 percent 
predicted; or, DLCO by SB of 40 to 55 percent predicted; or, 
maximum exercise capacity of 15 to 20 ml/kg/min oxygen 
consumption with cardiorespiratory limitation.  A 100 percent 
disability evaluation is assigned where FVC is less than 50 
percent; or, DLCO by SB is less than 40 percent of predicted; 
or, maximum exercise capacity is less than 15 ml/kg/min 
oxygen consumption with cardiorespiratory limitation; or, 
where there is cor pulmonae or pulmonary hypertension; or, 
where the disability requires outpatient oxygen therapy.  

As with claims for service connection for an alleged 
disability, the Board reviews the veteran's entire history in 
determining whether a higher evaluation for a service-
connected disability is warranted.  See generally 38 C.F.R. § 
4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
However, in claims for increased evaluations, current level 
of disability is of primary concern.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Accordingly, in such claims, as 
the one here, the Board looks primarily to contemporaneous 
evidence of the extent of the disability claimed (that is, 
evidence from the last several years).    

III.  Evidence and Analysis

PTSD 

Evidence of record indicates that the veteran testified at a 
personal hearing before a Decision Review Officer at the RO 
in May 22, 2003.  The transcript of this hearing indicates 
that the veteran complained of memory lapses, disturbed 
sleep, flashbacks about World War II, inability to get along 
well with others, and avoidance of crowds.  He is on 
medication to treat depression.  His spouse and son testified 
of their personal knowledge of PTSD symptoms articulated by 
the veteran.  They also added that the veteran is irritable, 
nervous, not sociable, and does not enjoy leisure activities 
anymore.  His son also stated that he had heard that the 
veteran had hit his wife so that her nose bled.  The veteran 
clarified that he does not "mean to hurt" his wife, but 
that he must have done so unintentionally, in his sleep.  The 
veteran also complains of panic attacks several times per 
day, depression, moodiness, and inability to "keep a train 
of thought."  See, e.g., veteran's appeal to the Board (VA 
Form 9) and statement dated in July 2002.       

The veteran was seen at the VA medical center in connection 
with his claimed PTSD symptoms.  VA medical center outpatient 
treatment reports dated between the fall of 2002 and mid-2003 
show that he participated in periodic World War II combat 
veterans group meetings.  Significantly, the record shows 
that the veteran had a consultation with a social worker at a 
VA facility in October 2002.  A report of that consultation 
indicates that the veteran's Global Assessment of Functioning 
(GAF) score was 48 at that time.  The veteran was diagnosed 
with chronic PTSD and depressive disorder.     

The veteran also was examined at a VA medical center in 
connection with his claim.  The examination report, dated in 
June 2002, provides that the veteran arrived at the 
examination neatly dressed, with good grooming and hygiene.  
He was cooperative, responded appropriately to questions, and 
maintained good eye contact.  He engaged in conversation 
relevant to the examination.  He displayed adequate attention 
and concentration.  When discussing the events of World War 
II, the veteran became visibly distressed and almost shed 
tears.  He expressed anger and guilt about those who died in 
the War, particularly about his role in the death of enemy 
combatants.  The veteran is able to conduct daily chores, 
including shopping, managing finances, driving, bathing, and 
dressing.  He reported a loss of interest in leisure 
activities such as fishing and attending ball games.  He 
reported anxiety, disturbed sleep, and an exaggerated startle 
response.  

The VA examiner noted that the veteran was alert and 
oriented, and that he spoke logically and in a goal-directed 
manner.  There was no evidence of delusions, hallucinations, 
perceptual disturbance, or suicidal or homicidal ideation or 
intent.  While the veteran himself reported memory decline 
with advancing age, his memory was deemed adequate for the 
purposes of the examination.  Nor did the veteran himself 
describe gradual declining memory as having contributed to 
appreciable problems in terms of daily functioning.  Insight 
was fair, and judgment was good.  The affect was appropriate 
and with broad range.  The veteran did not describe ongoing 
depressed or anxious moods.  The examiner noted that the 
veteran appears to be generally functioning well socially, 
has good relationships with family and friends, and that he 
is capable of managing his own funds.  

The VA examiner diagnosed the veteran with chronic PTSD, 
described as moderate in severity.  She opined that the 
symptoms could be expected to result in mild to moderate 
impairment in occupational functioning.  The veteran was 
assigned a GAF score of 60.  See examination report.      

In sum, the evidence of record shows that the veteran has a 
depressive disorder and chronic PTSD.  See VA examination 
report.  The Board notes that the veteran claims as his 
primary PTSD symptoms frequent panic attacks, guilt about his 
part in the War, disturbed sleep, flashbacks, inability to 
get along well with others, avoidance of crowds, 
irritability, nervousness, moodiness, and declined interest 
in hobbies.  He apparently hit his wife unintentionally, in 
his sleep, possibly while dreaming about the War.  

However, the weight of the evidence - objective and 
subjective - indicates that the veteran's PTSD symptoms are 
moderate.  Evidence also shows that the symptoms could impair 
occupational function to a mild to moderate degree.  See VA 
examination report.  There is apparently is no evidence of 
moderately significant to significant PTSD symptoms as 
described in Diagnostic Code 9411 for the next higher rating 
of 50 percent, such as flattened affect; speech problems; 
inability to think coherently; impaired judgment and abstract 
thinking; and difficulty in maintaining social relationships.  
On the contrary, the veteran was noted to have engaged in 
conversation relevant to the VA examination, and displayed 
adequate attention and concentration.  He is able to take 
care of himself in terms of grooming and hygiene and 
performing daily chores, and has good relationships with 
family and friends.  He showed good judgment and appropriate 
affect.  The Board notes that the veteran himself attributed 
his declining memory, at least in part, to advanced age, and 
denied that declining memory debilitated his daily 
functioning in an appreciable way.  He also denied ongoing 
depression or anxious moods.  All of these factors indicate 
that the veteran's PTSD symptoms apparently are not severe 
enough to warrant a rating of 50 percent.

In light of the above findings, the Board finds that the 
preponderance of the evidence is against the next higher 
rating of 50 percent.  Accordingly, the Board does not apply 
the reasonable doubt doctrine in deciding the claim.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.120, 4.13 (2003); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).    

Pleural Scarring

The transcript of the May 2003 RO hearing indicates that the 
veteran complains of shortness of breath that has become 
increasing worse and inability to stay mobile for extended 
periods of time due to shortness of breath.  The veteran uses 
an inhaler three times per day.    

The record also indicates that the veteran has been treated 
at a VA medical center for his respiratory problems.  A 
report of the most recent radiology studies of the chest, 
dated in January 2003, indicates that the veteran has chronic 
obstructive pulmonary disease (COPD) and old granulomatous 
disease.  (His claim for service connection for COPD was 
denied in July 2002.)  

The veteran also was examined at a VA medical center in 
connection with the claim.  A report of the June 2002 VA 
examination provides that he reported shortness of breath 
after prolonged movement, but reportedly was never 
hospitalized for any lung-related problem.  The veteran also 
stated that he had no recent chest pain, and palpation of the 
chest area over the rib cage did not trigger pain.  The 
veteran reportedly has a history of smoking approximately one 
pack of cigarettes a day for some 50 years before quitting 
approximately 15 to 20 years ago.  

Pulmonary function test (PFT) results showed a FVC of 3.20 
liters, 92 percent of predicted value, with a FEV of 1.41 
liters, 53 percent of predicted prebronchodilators, and post 
brochodilators of 1.43 liters, 54 percent of that predicted.  
The impression noted was severe obstructive ventilatory 
defect, not improved with bronchodilators; however, clinical 
response to bronchodilators was deemed possibly the same in 
the absence of spirometric improvement.  The examiner 
concluded that PFT results show severe obstructive lung 
disease.  The veteran's complaints of shortness of breath 
were attributed secondarily to COPD.     

VA reports of chest radiology studies taken in June 2002 
provide an impression of changes from old healed 
granulomatous disease, chronic right pleural scarring without 
impingement on breathing status, and COPD.  No acute 
abnormality was noted in June 2002.    

Finally, the record contains treatment notes from a private 
physician, dated as early as in 1990.  They show that the 
veteran complained of chest pain and was diagnosed with 
esophageal reflux.  Treatment notes dated in the fall of 2001 
further show that the veteran was seen for sinus drainage and 
coughing.  Treatment notes dated in January 2001 show that 
the veteran was diagnosed with COPD.  

In sum, the evidence shows that the veteran has had numerous 
respiratory and sinus problems going back to at least as 
early 1990s.  At one time, the symptom(s) apparently were 
attributed to esophageal reflux.  The veteran also has a long 
history of cigarette smoking, and diagnosed COPD (not service 
connected) and granulomatous disease.  His chief complaint 
now is shortness of breath, particularly upon prolonged 
ambulation.  

To warrant a minimum compensable rating of 10 percent under 
38 C.F.R. § 4.97, Diagnostic Codes 6825 to 6833, PFT test 
results, indicated by a FVC of 75 to 80 percent predicted; 
or, DLCO by SB of 66 to 80 percent of that predicted, would 
be required.  A 30 percent rating is given for FVC of 65 to 
74 percent predicted; or, for DLCO of 56 to 65 percent 
predicted.  The veteran's PFT results showed a FVC of 92 
percent of predicted value, which is 12 - 17 percentage 
points above the range required for the minimum rating of 10 
percent.  See VA examination report.

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against a 10 percent rating.  
Accordingly, the Board does not apply the reasonable doubt 
doctrine here.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.120, 4.13 (2003); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).    

ORDER

1.  The veteran's claim for an evaluation higher than thirty 
(30) percent for service-connected PTSD is denied.

2.  The veteran's claim for a compensable evaluation for 
service-connected pleural scarring, old, right base, by X-
ray, is denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



